DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 3/30/2022, to claims 1, 6, 12, 18 acknowledged by Examiner. Additionally, applicant cancelled claim 3, 8, 9, 13, and 17.
Claims 1-2, 4-7, 10-12, 14-16, 18-20 are now pending.
Response to Arguments
	
Argument:
	Applicant asserts that the embedded robot interface of Moll cannot be in a fixed relationship with the indicated integrated anchor, because the plastic sleeves 64 which comprises these two structures are rotatably coupled with the drape 62 (Remarks Pages 6-7).
	Examiner’s Response:
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. Examiner will first reiterate that the interpreted “embedded robot interface” 64-1 of Moll is the disk formed by the sleeve 64/66 as seen in Figures 11/13 which is rotatably coupled with the drape material, see Moll [0186] and Fig. 11, thus being “embedded” in that drape material. And the interpreted “integrated anchor” 64-2 of Moll is the descending tubular aspect from the disk of the sleeve 64/66 as seen in Figures 11/13. As such, these structures of the embedded robot interface 64-1 and the integrated anchor 64-2 are in a fixed relationship with each other as they are each integral with each other in order to form the whole sleeve 64/66 as seen in Fig. 11/13. Thus Examiner does not find Applicant’s arguments persuasive that the amended language is not disclosed by Moll.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (US 20060095022 A1) in view of Hsu (US 20050055805 A1).
Regarding claim 1, Moll discloses a system (Figures 6, 11, 13-14, and 35-36) comprising: 
a robotic arm 16 (Figures 2, 6, 8a-8) (See [0162] wherein this is an “instrument driver 16” and see [0163] wherein this is a robotic system and this instrument driver 16 is a movable arm piece of the robotic system, thus being a “robotic arm”) including an end effector receiver 40 (See Figure 6, [0181] this is the “guide instrument interface surface” for receiving end portions of a set of instruments 28, as seen in Figure 28, thus being an “end effector receiver”) with a plurality of apertures 44 (See Figure 6 and [0181] wherein these are “interface sockets” which are apertures); 
a sterile robotic drape 62 (See Figure 11) (see [0186]) having a first sterile side (side facing instruments 18,30, as seen in Figure 6, is sterile [0182]) and a second non-sterile side opposite the first sterile side (side facing the robotic arm 16 is unsterile [0182]), the sterile robotic drape 62 including an embedded robot interface 64-1 (See Figure 11 and [0186] wherein the robotic drape 62 as integrated sleeves 64 built into the drape, thus being embedded, and interface with the robotic arm 16; furthermore [0187] notes that the illustrations of sleeves 66 are similar in that in construction of the sleeves 64, so these sleeves 64 may be better viewed in Figures 13-14 wherein it is noted that the embedded robot interface 64-1 is being interpreted as the disk shaped top head aspect of the sleeve 64/66), wherein the embedded robot interface 64-1 includes a second alignment aperture 70’ (See Figure 11 and [0186] wherein the drape 62 includes “socks” 70 integrated into the drape wherein the underside of the drape at these areas forms an aperture in order to receive the alignment pin 42, wherein this is included in the embedded robotic interface 64-1 as being connected to the interface 64-1 via the drape material 62) and a plurality of integrated anchors 64-2 extending from the non-sterile side (See Figures 11 and 13-14 wherein the embedded interface 64-1 in the form of the disk head has an elongated sleeve portion extending downwardly towards the unsterile robotic arm 16 thus extending from the non-sterile side, wherein this aspect is an “anchor” as the anchors 64-2 will engage into the robotic arm 16 and also receive the axels 54, see [0186], such that when the axel 54 expands then it engages the apertures 44 and all other surrounding structures thus including the anchor 64-2 thus anchoring the pieces all together), each anchor 64-2 of the plurality of integrated anchors 64-2 (See Figure 11) including an anchor aperture in the first sterile side (See Figure 14 wherein the upper sterile end of the anchor 64-2 and embedded robotic interface 64-1 (sleeve 66 is the same structure as sleeve 64) includes an shared continuous aperture which as seen in Figure 11 is in the first sterile side facing upwards away from the unsterile side facing towards the robotic arm 16) and each anchor 64-2 of the plurality of integrated anchors 64-2 extending from the non-sterile side (Fig. 11-12, the anchors 64-2 extend from the non-sterile side of the drape 62) in a fixed relationship to the embedded robot interface 64-1 (Fig. 11 and 13, wherein the embedded robot interface 64-1, in the form of the disk top head, and the anchor 64-2, in the form of the descending tubular structure, are integral structures and are thus in a fixed relationship with each other); and 
a sterile robotic end effector 46/48 (See Figures 6 and 11) (see [0182] wherein these are sterile as they are a part of the instruments 18, 30) configured to couple to the end effector receiver 40 of the robotic arm 16 via the embedded robot interface 64-1 (See Figure 8b which shows the robotic arm 16 and end effector 46/48 mating, and between these structures the drape 62 is placed with alignment as shown in Figure 11 wherein the axels 54 of the end effector 46/48 engage with the embedded robotic interface 64-1 and the anchors 64-2 mate into the robotic arm 16 [0186-0187]), wherein the sterile robotic end effector 46/48 is configured to receive a plurality of screws 134 (See Figure 6 and 35 and [0200], wherein each of the axels 54 of the end effector 46/48 receives a screw 134), and 
wherein the sterile robotic end effector 46/48 includes a third alignment aperture 46/48’ (See Figure 6 and 8a-8b and [0181] wherein the end effectors 46/48 contains apertures to receive and mate with the alignment pin 42), wherein the second (70’) and third (46/48’) alignment apertures (See Figure 6, 11, and 13) are configured to align to receive alignment peg 42 (See Figures 8a-8b and 11 wherein the pin 42 engages through the second alignment aperture 70’ and engages through the alignment aperture 46/48’ as seen in Figure 8b, thus these apertures being aligned) that is configured differently from the plurality of screw 134 (See Figure 6 versus Figure 35 wherein the screw 134 and peg 42 are different)
Moll does not disclose the robotic arm 16 having a first alignment aperture, nor that alignment pin 42 being standalone. Moll discloses the alignment pin 42 being integrated into the robotic arm 16 (See Figures 6 and 11 and [0181]).
However, Hsu teaches an analogous alignment pin 9 (See Figure 1) which extends through a first alignment aperture 64, second alignment aperture 415, and third alignment aperture 114 (See Figure 1 and [0027]) for aligning the three parts 1, 6, 4 (See Figures 1-3) and the pin 9 is provided as a stand-alone alignment pin 9 (Figure 1 shows this pin being separate from any other pieces of the device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment pin 42 of the robotic arm 16 of Moll to be separate from robotic arm 16 and thus be a stand-alone alignment pin 42 that extends through a provided first alignment aperture A in the robotic arm 16 as taught by Hsu in order to allow the alignment pin 42 to be easily replaced if the part becomes damaged, wherein this is further known obvious as MPEP 2144.04(V)(C) states that making separable is a known obvious modification as the court held that if it was desirable for any reason to separate parts then it would be obvious to make the parts separable.
Regarding claim 2, Moll in view of Hsu discloses the invention of claim 1 above.
Moll further discloses the robotic arm 16 is non-sterile (see [0182]) and is configured to connect to the embedded robot interface 64-1 on the second non-sterile side (See Figure 11 and [0182] wherein the embedded robotic interface 64-1 and robotic arm mate on the non-sterile side of the drape 62).
Regarding claim 4, Moll in view of Hsu discloses the invention of claim 1 above.
Moll further discloses wherein the plurality of anchors 64-2 are configured to couple with the plurality of apertures 44 (See Figure 11 and [0186] wherein the anchor 64-2 portion of 64 engages with the apertures 44 being extending into them).
Regarding claim 5, Moll in view of Hsu discloses the invention of claim 4 above.
Moll further discloses wherein the plurality of anchors 64-2 are configured to receive the plurality of screws 134 to couple the sterile robotic end effector 46/48 to the embedded robot interface 64-1 ([0183, 0187] axel 54 of the end effector 46/48 extends into the embedded robotic interface 64-1 and into anchors 64-2 wherein according to [0200] then the axel 54 receives the screws 134 in order to engage the axel 54 to all surrounding structures (thus including the anchors 64-2) and apertures 44, wherein thus the anchors 64-2 are receiving the screws 134 via the axel 54).
Regarding claim 6, Moll in view of Hsu discloses the invention of claim 5 above.
Moll further discloses wherein the plurality of screws 134 cause the plurality of anchors 64-2 to expand within the plurality of apertures 44 (see [0200] wherein the screws 134 cause the axel 54 to expand and further causes all surrounding structures, thus including the sleeves 64, to expand with the apertures 44) to secure each anchor 64-2 of the plurality of integrated anchors 64-2 within a respective aperture of the plurality of apertures 44 (see [0200] wherein when the screws 134 are twisted and used, the structures all around the axel 223 of the anchors 64-2 are engaged with their respective aperture, “interface socket”, 44; thus causing each anchor 64-2 to be secured within the respective aperture 44).
Regarding claim 7, Moll in view of Hsu discloses the invention of claim 4 above.
Moll further discloses when the plurality of anchors 64-2 are coupled to the plurality of apertures 44, rotation of the embedded robot interface 64-1 with respect to the robotic arm 16 is prevented (see [0183] wherein the alignment pins 42 ensure no relative motion between all the parts thus ensuring no rotation between the embedded robotic interface 64-1 and the robotic arm 16).
Regarding claim 10, Moll in view of Hsu discloses the invention of claim 1 above.
Moll further discloses the sterile robotic end effector 46/48 is configured to couple to the embedded robot interface 64-1 on the first sterile side of the sterile robotic drape 62 (See [0182] wherein effector 46/48 of instruments 18,30 are sterile thus mate with the robot interface 64-1 on the sterile side of the robotic drape 62).
Regarding claim 11, Moll in view of Hsu discloses the invention of claim 1 above.
Moll further discloses wherein the embedded robot interface 64-1 is a plate (See Figures 13-14 wherein the sleeve 66 is the same structure as sleeve 64, and the interface 64-1 corresponding to the upper disk as shown in a “plate” wherein a plate is defined as “a smooth flat thin piece of material” [https://www.merriam-webster.com/dictionary/plate]) including a sterile plate face (upper side of 64-1 is a sterile plate face as seen in Figure 11 wherein this part is on the sterile side of the drape 62 according to [0182]) configured to interface with a sterile instrument 18 (see [0182] wherein the instrument 18 is sterile) (see [0186-0187] wherein the sleeve structure 64 as a whole interfaces with the axel 54 which is a part of the instrument 18 as a whole as seen in Figures 6 and 8a-8b), the sterile instrument 18 attaching to the plate 64-1 using a plate interface 54 to couple with the sterile plate face (see [0186-0187 and Figure 14, wherein the sleeve 66 and 64 has the same structure, wherein the axel 54 acts as a “plate interface” by coupling with the sterile plate face 64-1).
Regarding claim 12, Moll discloses a system (Figures 6, 11, 13-14, and 35-36) comprising: 
a sterile robotic drape 62 (See Figure 11) (see [0186]) having a first sterile side (side facing instruments 18,30, as seen in Figure 6, is sterile [0182]) and a second non-sterile side opposite the first sterile side (side facing the robotic arm 16 is unsterile [0182]),
a robot interface 64-1 embedded in the sterile robotic drape 62 (See Figure 11 and [0186] wherein the robotic drape 62 has integrated sleeves 64 built into the drape, thus being embedded, and interface with the robotic arm 16; furthermore [0187] notes that the illustrations of sleeves 66 are similar in that in construction of the sleeves 64, so these sleeves 64 may be better viewed in Figures 13-14 wherein it is noted that the embedded robot interface 64-1 is being interpreted as the disk shaped top head aspect of the sleeve 64/66), 
the robot interface 64-1 having a first alignment aperture 70’ (See Figure 11 and [0186] wherein the drape 62 includes “socks” 70 integrated into the drape wherein the underside of the drape at these areas forms an aperture in order to receive the alignment pin 42, wherein this is included in the embedded robotic interface 64-1 as being connected to the interface 64-1 via the drape material 62),
the robot interface 64-1 including a first face (top side of disc of 64 as seen in Figure 11 and better seen in Figure 13 wherein the sleeves 64 and 66 have the relative same structure according to [0187]) on the first sterile side (See Figure 11 wherein this face is on the sterile upper side of the drape 62 according to [0182]) and a second face (underside side of disc of 64 as seen in Figure 11 and better seen in Figure 13 wherein the sleeves 64 and 66 have the relative same structure according to [0187]) on the second non-sterile side (See Figure 11, wherein this face is on the nonsterile lower side of the drape 62 according to [0182]), 
a plurality of anchors 64-2 integrated into and extending from the second face of the robot interface 64-1 (See Figures 11 and 13-14 wherein the embedded interface 64-1 in the form of the disk head has an elongated sleeve portion 64-2 extending downwardly wherein this aspect is an “anchor” as the anchors 64-2 will engage into the robotic arm 16 and also receive the axels 54, see [0186], such that when the axel 54 expands then it engages the apertures 44 and all other surrounding structures thus including the anchor 64-2 thus anchoring the pieces all together, wherein this aspect 64-2 is integrated into the disc aspect of interface 64-1), each anchor 64-2 of the plurality of integrated anchors 64-2 fixed in relationship to the robot interface 64-1 (Fig. 11 and 13, wherein the embedded robot interface 64-1, in the form of the disk top head, and the anchor 64-2, in the form of the descending tubular structure, are integral structures and are thus in a fixed relationship with each other), the plurality of anchors 64-2 configured to: 
couple with a plurality of apertures 44 (See Figure 6 and [0181] wherein these are “interface sockets” which are apertures) in a robotic arm 16 (Figures 2, 6, 8a-8) (See [0162] wherein this is an “instrument driver 16” and see [0163] wherein this is a robotic system and this instrument driver 16 is a movable arm piece of the robotic system, thus being a “robotic arm”) (See Figure 11 and [0186] wherein the anchor 64-2 portion of 64 engages with the apertures 44 by extending into 44); 
and receive a plurality of screws 134 (See Figures 35-36 and [0200]) to couple a sterile robotic end effector 46/48 (See Figures 6 and 11) (see [0182] wherein these are sterile as they are a part of the instruments 18, 30) to the robotic arm 16 via the robot interface 64-1 (See Figure 6 and 35 and [0200], wherein each of the axels 54 of the end effector 46/48 receives a screw 134, and [0183, 0187] the axel 54 of the end effector 46/48 extends into the embedded robotic interface 64-1 and into anchors 64-2 wherein according to [0200] then the axel 54 receives the screws 134 in order to engage the axel 54 to all surrounding structures (thus including the anchors 64-2) and apertures 44, wherein thus the anchors 64-2 are receiving the screws 134 via the axel 54), 
wherein the sterile end effector 46/48 includes a third alignment aperture 46/48’ (See Figure 6 and 8a-8b and [0181] wherein the end effectors 46/48 contains apertures to receive and mate with the alignment pin 42), 
wherein the first (70’) and third (46/48’) alignment apertures (See Figure 6, 11, and 13)  are configured to receive an alignment peg 42 to align the robot interface 64-1 with the sterile robotic end effector 46/48 and the robotic arm 16 (See Figures 8a-8b and 11 wherein the pin 42 engages through the first alignment aperture 70’ and engages through the alignment aperture 46/48’ as seen in Figure 8b, thus these apertures being aligned, and causing the structures of the interface 64-1, robotic arm 16, and effector 46/48 to be fully aligned when constructed), 
wherein the alignment peg 42 is configured differently from the plurality of screws 134 (See Figure 6 versus Figure 35 wherein the screw 134 and peg 42 are different), 
and wherein the first (70’) and third (46/48’) alignment apertures are configured differently from the plurality of apertures 44 (See Figures 6, 8a-8b wherein the apertures 44 are different from the apertures 70’ and 46/48’ for receiving the alignment peg 42).
Moll does not disclose the robotic arm 16 having a second alignment aperture, nor that alignment peg 42 being standalone, nor the stand-alone alignment peg has a uniform cross-sectional shape along an entire length of the stand-alone alignment peg. Moll discloses the alignment pin 42 being integrated into the robotic arm 16 (See Figures 6 and 11 and [0181]).
However, Hsu teaches an analogous alignment pin 9 (See Figure 1) which extends through a first alignment aperture 64, second alignment aperture 415, and third alignment aperture 114 (See Figure 1 and [0027]) for aligning the three parts 1, 6, 4 (See Figures 1-3) and the pin 9 is provided as a stand-alone alignment pin 9 (Figure 1 shows this pin being separate from any other pieces of the device), wherein the stand-alone alignment pin 9 has a uniform cross-sectional shape along an entire length of the stand-alone alignment peg 9 (See Figure 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment pin 42 of the robotic arm 16 of Moll to be separate from robotic arm 16, have the uniform shape of the alignment pin 9 of Hsu, and thus be a stand-alone alignment pin 42 that extends through a provided second alignment aperture A in the robotic arm 16 as taught by Hsu in order to allow the alignment pin 42 to be easily replaced if the part becomes damaged, wherein this is further known obvious as MPEP 2144.04(V)(C) states that making separable is a known obvious modification as the court held that if it was desirable for any reason to separate parts then it would be obvious to make the parts separable, and the uniform shape of the alignment peg of the instant disclosure appears to lack significance and it has been held that changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Moll in view of Hsu discloses the invention of claim 12 above.
Moll further discloses wherein, when the plurality of anchors 64-2 are coupled to the plurality of apertures 44, rotation of the embedded robot interface 64-1 with respect to the robotic arm 16 is prevented (see [0183] wherein the alignment pins 42 ensure no relative motion between all the parts thus ensuring no rotation between the embedded robotic interface 64-1 and the robotic arm 16).
Regarding claim 15, Moll in view of Hsu discloses the invention of claim 12 above.
Moll further discloses the robotic arm 16 is non-sterile (see [0182]) and is configured to connect to the embedded robot interface 64-1 on the second non-sterile side (See Figure 11 and [0182] wherein the embedded robotic interface 64-1 and robotic arm mate on the non-sterile side of the drape 62).
Regarding claim 16, Moll in view of Hsu discloses the invention of claim 12 above.
Moll further discloses wherein the plurality of screws 134 cause the plurality of anchors 64-2 to expand within the plurality of apertures 44 (see [0200] wherein the screws 134 cause the axel 54 to expand and further causes all surrounding structures, thus including the sleeves 64, to expand with the apertures 44).
Regarding claim 18, Moll discloses a method of preparing a robot for use within a sterile surgical environment (Figures 6, 11, 13-14, and 35-36) (see [0182-0183] wherein the robotic is for use with sterile instruments for a sterile environment), the method comprising: 
aligning an embedded robot interface portion 64-1 of a sterile robot drape 62 (See Figure 11 and [0186] wherein the robotic drape 62 has integrated sleeves 64 built into the drape, thus being embedded, and interface with the robotic arm 16; furthermore [0187] notes that the illustrations of sleeves 66 are similar in that in construction of the sleeves 64, so these sleeves 64 may be better viewed in Figures 13-14 wherein it is noted that the embedded robot interface 64-1 is being interpreted as the disk shaped top head aspect of the sleeve 64/66) with a first end of a robotic arm 16 (Figures 2, 6, 8a-8) (See [0162] wherein this is an “instrument driver 16” and see [0163] wherein this is a robotic system and this instrument driver 16 is a movable arm piece of the robotic system, thus being a “robotic arm”) (See Figure 11 wherein the robotic drape 62 and embedded robotic interface 64-1 are aligned with the first end of a robotic arm 16); 
inserting a plurality of expandable anchors 64-2 (See Figures 11 and 13-14 wherein the embedded interface 64-1 in the form of the disk head has an elongated sleeve portion 64-2 extending downwardly wherein this aspect is an “anchor” as the anchors 64-2 will engage into the robotic arm 16 and also receive the axels 54, see [0186], such that when the axel 54 expands then it engages the apertures 44 and all other surrounding structures thus including the anchor 64-2 thus anchoring the pieces all together and causing the anchors 64-2 to expand) affixed to a non-sterile side of the embedded robot interface 64-1 (See Figure 11 wherein these extending portions 64-2 are extending from the nonsterile side as they are on the side of the robotic arm 16 which is unsterile according to [0182]; see Fig. 11-13, wherein the expandable anchors 64-2, in the form of the descending tube, and the embedded robot interface 64-1, in the form of the top disk, are integral and thus affixed to one another) into a plurality of apertures 44 in the first end of the robotic arm 16 (See Figure 6 for the apertures 44 at the first end of the robotic arm 16) (see Figure 11 and [0186] wherein the sleeves 64 engage into the apertures 44), 
coupling a sterile end effector 46/48 (See Figures 6 and 11) (see [0182] wherein these are sterile as they are a part of the instruments 18, 30) to the plurality of apertures 44 in the first end of the robotic arm 16 through the embedded robot interface portion 64-1 of the sterile robot drape 62 using a plurality of screws 134 (See Figures 35-36 and [0200]) thereby securing the sterile robot drape 62 to the robotic arm 16 (See Figure 6 and 35 and [0200], wherein each of the axels 54 of the end effector 46/48 receives a screw 134, and [0183, 0187] the axel 54 of the end effector 46/48 extends into the embedded robotic interface 64-1 and into anchors 64-2 wherein according to [0200] then the axel 54 receives the screws 134 in order to engage the axel 54 to all surrounding structures (thus including the anchors 64-2) and apertures 44, wherein thus the anchors 64-2 are receiving the screws 134 via the axel 54, thus causing the end effector 46/48, drape 62, and robotic arm 16 to all be coupled)
the plurality of screws 134 expanding the plurality of expandable anchors 64-2 (see [0200] wherein the screws 134 cause the axel 54 to expand and further causes all surrounding structures, thus including the sleeves 64, to expand with the apertures 44) to secure the plurality of expandable anchors 64-2 within the plurality of apertures 44 (see [0200] wherein when the screws 134 are twisted and used, the structures all around the axel 223 of the anchors 64-2 are engaged with their respective aperture, “interface socket”, 44; thus causing each anchor 64-2 to be secured within the respective aperture 44); 
and draping a portion of the robotic arm 16 extending from the first end of the robotic arm 16 with the sterile robot drape 62 (See Figure 11 and [0184-0186] wherein the drape 62 is pulled down and draped over the entirety of the robotic arm 16), 
wherein the embedded robot interface portion 64-1 includes a first alignment aperture 70’ (See Figure 11 and [0186] wherein the drape 62 includes “socks” 70 integrated into the drape wherein the underside of the drape at these areas forms an aperture in order to receive the alignment pin 42, wherein this is included in the embedded robotic interface 64-1 as being connected to the interface 64-1 via the drape material 62), 
wherein the sterile end effector 46/48 includes a third alignment aperture 46/48’ (See Figure 6 and 8a-8b and [0181] wherein the end effectors 46/48 contains apertures to receive and mate with the alignment pin 42), 
wherein aligning the embedded robot interface 64-1 includes aligning the first (70’) and third (46/48’) alignment apertures and inserting an alignment peg 42 to align the embedded robot interface portion 64-1 with the sterile end effector 46/48 and the robotic arm 16 (See Figures 8a-8b and 11 wherein the mounting pin 42 engages through the first alignment aperture 70’ and engages through the alignment aperture 46/48’ as seen in Figure 8b, thus these apertures being aligned, and causing the structures of the interface 64-1, robotic arm 16, and effector 46/48 to be fully aligned when constructed), 
wherein the alignment peg 42 is configured differently from the plurality of screws 134 (See Figure 6 versus Figure 35 wherein the screw 134 and peg 42 are different), 
and wherein the first (70’) and third (46/48’) alignment apertures are configured differently from the plurality of apertures 44 in the first end of the robotic arm 16 (See Figures 6, 8a-8b wherein the apertures 44 are different from the apertures 70’ and 46/48’ for receiving the alignment peg 42).
Moll does not disclose the robotic arm 16 having a second alignment aperture, nor that alignment peg 42 being standalone. Moll discloses the alignment pin 42 being integrated into the robotic arm 16 (See Figures 6 and 11 and [0181]).
However, Hsu teaches an analogous alignment pin 9 (See Figure 1) which extends through a first alignment aperture 64, second alignment aperture 415, and third alignment aperture 114 (See Figure 1 and [0027]) for aligning the three parts 1, 6, 4 (See Figures 1-3) and the pin 9 is provided as a stand-alone alignment pin 9 (Figure 1 shows this pin being separate from any other pieces of the device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment peg 42 of the robotic arm 16 of Moll to be separate from robotic arm 16 and thus be a stand-alone alignment pin 42 that extends through a provided second alignment aperture A in the robotic arm 16 as taught by Hsu in order to allow the alignment pin 42 to be easily replaced if the part becomes damaged, wherein this is further known obvious as MPEP 2144.04(V)(C) states that making separable is a known obvious modification as the court held that if it was desirable for any reason to separate parts then it would be obvious to make the parts separable.
Regarding claim 19, Moll in view of Hsu discloses the invention of claim 18 above.
Moll further discloses wherein coupling the sterile end effector 46/48 to the first end of the robotic arm 16 through the embedded robot interface portion 64-1 of the sterile robot drape 62 includes 
coupling the robotic arm 16 to a non-sterile side of the embedded robot interface portion 64-1 (See Figure 11 and [0182] wherein the underside of the top head disc portion of sleeve 64 which corresponds to the embedded robot interface portion 64-1 is on the underside of the drape 62 facing the robotic arm 16 wherein this is the non-sterile side, wherein these are coupled as seen in Figure 11 and [0186]) and coupling the sterile end effector 46/48 to a sterile side of the embedded robot interface portion 64-1 (See Figure 11 and [0182] wherein the top side of the drape 62 facing away from the robotic arm 16 is the sterile side, and wherein this side is coupled to the sterile end effector 47/48 according to [0186] wherein the sleeve 64 of the drape 62 mates with the axels 54 which can be seen in Figures 8a-8b as being above the robotic arm 16).
Regarding claim 20, Moll in view of Hsu discloses the invention of claim 18 above.
Moll further discloses herein coupling the sterile end effector 46/48 to the first end of the robotic arm 16 through the embedded robot interface portion 64-1 of the sterile robot drape 62 includes 
securing the plurality of anchors 64-2 (extending portions of 64 as seen in Figure 11) on the embedded robot interface portion 64-1 (see Figure 11) to the plurality of apertures 44 in the first end of the robotic arm 16 (See [0186] wherein the apertures 44 and anchors 64-2 are mated and secured) using the plurality of screws 134 (see [0200] wherein the screws 134 cause the axel 54 which inserts into the anchors 64-2 and aperture 44 to expand and further causes all surrounding structures, thus including the sleeves 64, to expand with the apertures 44 in order to fully engage the structures therein).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/29/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786